In an action to recover damages for medical malpractice, etc., the defendants Brooklyn Longshoremen’s Medical Center and Luciano F. Gentile appeal from an order of the Supreme Court, Kings County (Pizzuto, J.), dated November 16, 1988, which granted the plaintiffs’ motion to amend the complaint to add a cause of action to recover damages for wrongful death.
Ordered that the order is affirmed, with costs.
The physician’s affirmations submitted in support of the plaintiffs’ motion to amend the complaint to include a cause of action to recover damages for wrongful death were sufficient to establish a causal connection between the alleged malpractice and the decedent’s death. Accordingly, the Supreme Court did not improvidently exercise its discretion in granting the plaintiffs’ motion (see, Scotto v Scotto, 140 AD2d 602; Shapiro v Beer, 121 AD2d 528; Hollis v Trenkle, 114 AD2d 885; Conte v Brill, 111 AD2d 210; Mahoney v Sharma, 110 AD2d 627). Thompson, J. P., Balletta, Miller and O’Brien, JJ., concur.